Title: To John Adams from Caesar Augustus Rodney, 19 September 1818
From: Rodney, Caesar Augustus
To: Adams, John


				
					Venerable & Dear Sir,
					Wilmington Septr. 19. 1818
				
				It was very flattering to my pride, and grateful to my feelings, to receive your friendly & acceptable favor of the 12. inst. with which I was honored, by the mail of yesterday.This mark of distinguished attention, more prized, as it was unexpected, claims my warmest acknowledgments.To speak with frankly, it was with extreme reluctance I obtruded my hasty note, penned under the impulse of the moment, on the repose & privacy of your retirement. The compliment of an answer was not anticipated.Tho’ my letter was written without correction, and therefore marked private, I cheerfuly & promptly comply, with your request, to publish it, making the alteration you suggest, of the name of Robinson, for Williams.It affords me great pleasure, and will be a source of lasting satisfaction, to renew with you, after the lapse of years, the friendship of my family.Yours Very Respecty. / & Truly
				
					C.A. Rodney
				
				
			